DETAILED ACTION
	This is in response to communication received on 3/8/22.
	The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 8/7/19, 3/17/20, 9/3/20, 2/2/21, 6/10/21, and 10/29/21.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/22 has been entered.
 
Claim Rejections - 35 USC § 112
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: providing a chamber configured to deposit material on the substrate wherein the chamber comprises the substrate, a substrate holder, means for controlling a temperature of the substrate comprising a fluid following within a channel in the substrate, a plurality of temperature measurement devices wherein the plurality of 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Kinnear on 3/10/22.

The application has been amended as follows: 

chamber processing system, the method comprising:
providing a chamber configured to deposit material on the substrate wherein the chamber comprises the substrate, a substrate holder, means for controlling a temperature of the substrate comprising a fluid following within a channel in the substrate, a plurality of temperature measurement devices wherein the plurality of temperature measurement devices are selected from a group of temperature measurement devices consisting of: a thermocouple, a resistance temperature detector, or an optical pyrometer, and a deposition mechanism, wherein the plurality oftemperature measurement devices includes at least a first temperature measurement device and a second temperature measurement device:
depositing a material, via a deposition device, over a surface of the substrate positioned within a chamber, the material having a first coefficient of thermal expansion (CTE),
receiving, via a first temperature measurement device, an indication of a first temperature associated with a temperature of the material being deposited on the substrate;
receiving, via a second temperature measurement device, an indication of a second temperature of the substrate while the material is being deposited, the substrate having a second CTE different than the first CTE, and
while depositing at least a portion of the material over the surface of the substrate, controlling the second temperature of the substrate on which the material is to be deposited based at least in part on a predetermined target temperature for the substrate and such that a difference between the first temperature and the second temperature is 

Claim Rejections - 35 USC § 103
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over LEE (US PGPub 2006/0274474 in view of SASAKI (US PGPub 2010/0175831) and ADDERLY (US Patent Number 9,543,219) on claim 1, 5, 16-22, 24, 25, 28 and 29 are withdrawn because the independent claim 1 and 16 are withdrawn.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over LEE (US PGPub 2006/0274474 in view of SASAKI (US PGPub 2010/0175831) and Adderly (US Patent Number 9,543,219) hereinafter ADDERLY as applied to claim 1, further in view of MOSLEHI (US PG Pub 2003/0029610) on claim  2 and 6 are withdrawn because the independent claim 1 and 16 are withdrawn.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over LEE (US PGPub 2006/0274474) in view of SASAKI (US PGPub 2010/0175831) Adderly (US Patent Number 9,543,219) hereinafter ADDERLY and MOSLEHI (US PG Pub 2003/0029610) as applied to claim 1 and 6, further in view of SUN (US PGPub 
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over LEE (US PGPub 2006/0274474 in view of SASAKI (US PGPub 2010/0175831) and Adderly (US Patent Number 9,543,219) hereinafter ADDERLY as applied to claim 1 above in the case of claims 30 and as applied to claim 16 in the case of claim 32, and further in view of Fischer US2006/0075969 A1 hereinafter FISCHER on claim 25, 30 and 32 are withdrawn because the independent claim 1, 16 and 25 has been amended.

Reasons for Allowance
Claims 1, 2, 5-9, 16-22, 24-29 and 31 are allowed.
The following is an examiner’s statement of reasons for allowance: The independent claim 1, 16 and 25 has been amended to include limitations that the temperature measurement devices consist of a thermocouple, a resistance temperature detector or an optical pyrometer and that those temperature measurement devices are used to measure the temperature of a material that is being deposited on a substrate. This is not taught or suggested by the prior art on record. The closest prior art of ADDERLY (US Patent Number 9,543,219) actually teaches away from the use of thermocouples and convention pyrometry when doing such a process and is silent on a resistance temperature detector.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114. The examiner can normally be reached 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717